transfer and change of control Agreement


THIS TRANSFER AND CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made
effective as of the 8th day of February, 2008, by and among Ari Lee of 2132
Horse Prairie Dr., Henderson, Nevada, (hereinafter referred to as "Affiliate”),
and Helvetic Capital Ventures AG of Claridenstrasse 25 CH-8002 Zurich,
Switzerland (hereinafter referred to as “Helvetic”).
 
PRELIMINARY STATEMENTS


 
A.
Exotacar, Inc., a Nevada corporation (EXOT) is a public company, which files
reports pursuant to the Securities Exchange Act of 1934, and trades its common
stock under the symbol, “EXOT” on the Over-the-Counter Bulletin Board.



 
B.
Helvetic is interested in taking control of EXOT. Helvetic is desirous of
funding $700,000 US (“Transactional Fees”), for the purpose of pursuing
Helvetic’s interest in obtaining control of EXOT. The Transactional Fees are to
be utilized by Helvetic for the purpose of facilitating the transaction as set
forth herein, inclusive of paying finders, facilitators, attorneys, accountants,
and shareholders required to obtain such control.



 
B.
Affiliate is desirous of placing EXOT under the control of Helvetic, and as a
part of such change of control is willing to transfer 750,000 shares of common
stock (the “Common Stock”) to Helvetic, in addition to nominating individuals as
requested by Helvetic to the Board of Directors of EXOT, and concurrent with
such change of control, Affiliate will resign from the Board of Directors.



NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Affiliate and Helvetic do hereby agree as follows:
 
ARTICLE I


Change of Control and Transfer of the Common Stock


Section 1.01.  Change of Control.  On the Closing Date and upon the terms and
subject to the conditions set forth herein, the Affiliate shall cause the
following events to occur:


(a)  
Affiliate shall discharge all financial obligations of EXOT through the payment
to finders, attorneys, accountants, and any outstanding financial obligations of
EXOT;

(b)  
Affiliate shall cause the transfer of 750,000 shares of common stock of EXOT,
held in the name of Affiliate, to Helvetic;

(c)  
Affiliate shall cause the Form 10Q for period ending December 31, 2007 to be
filed prior to or concurrent with closing.



Section 1.02.  Nominee Directors.  Prior to the closing Helvetic shall provide
Affiliate with the name or names of Directors to be appointed to the Board of
Directors of EXOT.


Section 1.03.   Resignation as Officer and Director. Concurrent with Closing,
Affiliate shall deliver a resignation, wherein Affiliate resigns Affiliates
position as both an Officer and Director of EXOT.


Section 1.03.  Time and Place of Closing.  Subject to the satisfaction or waiver
of the conditions herein, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on or before February 8, 2008 or
at such time, date or place as Affiliate and Helvetic may agree in writing. In
the event the transaction as contemplated by this Agreement has not occurred by
February 8, 2008, or there is not a specific written agreement by the parties
extending such time, then in that event such transaction shall immediately
terminate and this Agreement shall become null and void and of no further force
or effect.


Section 1.04.  Delivery of the Common Stock; Delivery of Closing Documents;
Payment of Transactional Fees. At Closing:


(a)  
Affiliate shall deliver to Helvetic’s counsel the certificate(s) representing
the Common Stock, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank, with all taxes attributable to the transfer and sale of the
Common Stock paid by Affiliate.

(b)  
Affiliate shall deliver to Helvetic’s counsel a Cashiers Check in the sum of
$33,767.64, which shall be drawn on the bank account of EXOT, constituting all
the cash assets of EXOT. The Cashiers Check shall be deposited into a bank
account in the name of EXOT, as established by Helvetic or under the control of
Helvetic, upon closing of this transaction.

(c)  
Affiliate shall deliver to Helvetic’s counsel the Board of Directors resolutions
required to nominate the new Board of Directors and the resignation of Affiliate
as a Board of Director and Officer of EXOT.

(d)  
Affiliate shall deliver to Helvetic’s counsel all books and records of EXOT, in
conformity with the previously sent PDF electronic documents sent to counsel for
Helvetic.

(e)  
Helvetic shall deliver to counsel for Affiliate the Transaction Fees in the sum
of $700,000. $633,767.64, of such fees shall be directly wired to the bank
account of counsel for Affiliate, the Stoecklein Law Group, per a wire
instruction to be submitted to counsel for Helvetic. The balance of the $700,000
shall remain with counsel for Helvetic for disbursement for fees and expenses on
the side of Helvetic.

(f)  
Affiliate shall deliver to Helvetic’s counsel a letter addressed to EXOT’s
transfer agent and registrar, indicating that control of EXOT has been
transferred and authorizing Helvetic’s nominees and counsel to perform transfers
on the account.




--------------------------------------------------------------------------------


 
ARTICLE II


Representations and Warranties of Affiliate and EXOT


Subject to all of the terms, conditions and provisions of this Agreement, the
Affiliate and EXOT hereby represent and warrant to Helvetic, as of the date
hereof and as of the Closing, as follows:


Section 2.01.  Organization and Qualification.  EXOT is a Nevada corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  EXOT has all requisite power and authority, corporate or
otherwise, to own, lease and operate its assets and properties and to carry on
its business as now being conducted.  EXOT does not have any subsidiaries or
predecessor corporations.


Section 2.02.  Capitalization of EXOT; Title to the Common Stock.  There are
100,000,000 shares of common stock authorized of EXOT, of which 1,250,000 shares
of common stock are issued and outstanding, $0.001 par value per share. There
are 10,000,000 shares of preferred stock authorized of EXOT, of which there are
no shares of preferred stock issued or outstanding. All of the outstanding
shares of common stock have been duly authorized and validly issued, are fully
paid and nonassessable and are free of preemptive rights.  The Common Stock
transferred by the Affiliate to Helvetic will be restricted stock pursuant to
Rule 144, and will be free and clear of liens.  There are no outstanding or
authorized subscriptions, options, warrants, calls, rights or other similar
contracts, including rights of conversion or exchange under any outstanding debt
or equity security or other contract, to which any of the Common Stock will be
subject or obligating the Affiliate and/or EXOT to issue, deliver or sell, or
cause to be issued, delivered or sold, any other shares of capital stock of EXOT
or any other debt or equity securities convertible into or evidencing the right
to subscribe for any such shares of capital stock or obligating the Affiliate
and/or EXOT to grant, extend or enter into any such contract.  There are no
voting trusts, proxies or other contracts to which Affiliate and/or EXOT are a
party or are bound with respect to the voting of any shares of capital stock of
EXOT.  The Affiliate has full legal right to sell, assign and transfer the
Common Stock to Helvetic and will, upon payment for the Common Stock and
delivery to Helvetic a certificate or certificates representing the Common
Stock, transfer good and indefeasible title to the Common Stock to Helvetic,
free and clear of liens.


Section 2.03.  Authority.  The Affiliate and EXOT have all requisite power and
authority, corporate or otherwise, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby.  The Affiliate and
EXOT have duly and validly executed and delivered this Agreement and will, on or
prior to the Closing, execute, such other documents as may be required hereunder
and, assuming the due authorization, execution and delivery of this Agreement by
the parties hereto and thereto, this Agreement constitutes, the legal, valid and
binding obligation of the Affiliate and EXOT, as applicable, enforceable against
the Affiliate and EXOT, as applicable, in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general equitable principles.


Section 2.04.  No Conflict.  The execution and delivery by the Affiliate and
EXOT of this Agreement and the consummation of the transactions contemplated
hereby and thereby, do not and will not, by the lapse of time, the giving of
notice or otherwise:  (a) constitute a violation of any law; (b) constitute a
breach or violation of any provision contained in the Articles of Incorporation
or Bylaws of EXOT; (c) constitute a breach of any provision contained in, or a
default under, any governmental approval, any writ, injunction, order, judgment
or decree of any governmental authority or any contract to which the Affiliate
and/or EXOT are a party; or (d) result in or require the creation of any lien
upon the Common Stock.


Section 2.05.  Consents and Approvals.  No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Affiliate and/or EXOT of this Agreement or the consummation of the
transactions contemplated hereby or thereby, or the enforceability hereof or
thereof, other than those which have been obtained or made and are in full force
and effect.


Section 2.06.  Litigation.  There are no claims pending or, to the knowledge of
the Affiliate and EXOT, threatened against or affecting EXOT or any of its
assets and properties before or by any governmental authority or any other
person.  The Affiliate and EXOT have no knowledge of the basis for any claim,
which alone or in the aggregate:  (a) could reasonably be expected to result in
any liability with respect to EXOT; or (b) seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against EXOT or
any of its assets and properties.



--------------------------------------------------------------------------------


 
    Section 2.07.  Brokers, Finders and Financial Advisors. No broker, finder or
financial advisor has acted for Affiliate in connection with this Agreement or
the transactions contemplated hereby or thereby, and no broker, finder or
financial advisor is entitled to any broker’s, finder’s or financial advisor’s
fee or other commission in respect thereof based in any way on any contract with
Affiliate. Affiliate acknowledges the fees to be paid to financial advisors
pursuant to Section 3.05 herein below.


Section 2.08.  Disclosure.  To the best of the Affiliate’s and EXOT’s knowledge,
the schedules, documents, exhibits, reports, certificates and other written
statements and information furnished by or on behalf of Affiliate and/or EXOT to
Helvetic do not contain any material misstatement of fact or omit any material
facts.  Affiliate and EXOT have not withheld any fact known to them which has or
is reasonably likely to have a material adverse effect with respect to EXOT.


Section 2.09.  Ownership.  The Affiliate represents and warrants that Affiliate
owns 750,000 shares of common stock (the “Common Stock”) of EXOT that are
subject to this Agreement.


ARTICLE III


Representations and Warranties of Helvetic


Subject to all of the terms, conditions and provisions of this Agreement,
Helvetic hereby represent and warrant to the Affiliate, as of the date hereof
and as of the Closing, as follows:


Section 3.01.  Authority.  Helvetic has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby.  Helvetic has duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto and thereto, this
Agreement constitutes the legal, valid and binding obligation of Helvetic,
enforceable against Helvetic in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.


Section 3.02.  No Conflict.  The execution and delivery by Helvetic of this
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise:  (a) constitute a violation of any law; or (b) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which Helvetic is a party or by which Helvetic is bound or affected.


Section 3.03.  Consents and Approvals. No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
Helvetic of this Agreement and the closing documents to which it is a party, or
the consummation of the transactions contemplated hereby or thereby, or the
enforceability hereof or thereof, other than those which have been obtained or
made and are in full force and effect.


Section 3.04.  Litigation.  There are no claims pending or, to the knowledge of
Helvetic, threatened, and Helvetic has no knowledge of the basis for any claim,
which either alone or in the aggregate, seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against
Helvetic which prohibits or restricts, or could reasonably be expected to result
in any delay of, the consummation of the transactions contemplated by this
Agreement.


Section 3.05.  Brokers, Finders and Financial Advisors. Affiliate and Helvetic
agree and acknowledge that Helvetic will be responsible for any fee to be paid,
and which will be paid at Closing from the Transactional Fees being paid herein.



--------------------------------------------------------------------------------


 
ARTICLE IV
 
Covenants


Section 4.01.  Further Assurances.  Affiliate, EXOT and Helvetic agree that,
from time to time, whether before, at or after the Closing, each of them will
take such other action and to execute, acknowledge and deliver such contracts,
deeds, or other documents (a) as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement; or (b) to
effect or evidence the transfer to Helvetic of the Common Stock held by or in
the name of the Affiliate.


Section 4.02.  Conduct of Business.  Except as otherwise contemplated by this
Agreement, after the date hereof and prior to the Closing or earlier termination
of this Agreement, unless Helvetic shall otherwise agree in writing, EXOT shall:


(a)            not take or perform any act or refrain from taking or performing
any act which would have resulted in a breach of the representations and
warranties set forth in Article II;


(b)            not enter into any agreement, or extend an existing agreement
that will survive after the Closing;


(c)            not sell, pledge, lease, license or otherwise transfer any of
their assets or properties or make any payments or distributions of EXOT; and


(d)            not make any payments or distributions of assets or properties of
EXOT.


Prior to the Closing, EXOT shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision of its
operations.


Section 4.03.  Public Announcements.  Except as required by law, without the
prior written approval of the other party, neither Affiliate, EXOT nor Helvetic
will issue, or permit any agent or affiliate thereof to issue, any press release
or otherwise make or permit any agent or affiliate thereof to make, any public
statement or announcement with respect to this Agreement or the transactions
contemplated hereby and thereby.
 
ARTICLE V
 
Conditions


Section 5.01.  Conditions to Obligations of each of the Parties.  The respective
obligations of each party to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing of the following
conditions: (a) no preliminary or permanent injunction or other order, decree or
ruling which prevents the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in effect; (b) no claim shall have
been asserted, threatened or commenced and no law shall have been enacted,
promulgated or issued which would reasonably be expected to (i) prohibit the
purchase of, payment for or retention of the Common Stock by Helvetic or the
consummation of the transactions contemplated by this Agreement or (ii) make the
consummation of any such transactions illegal; and (c) all approvals legally
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained and be in full force and effect at the Closing.


Section 5.02.  Conditions to Obligations of Affiliate.  The obligations of
Affiliate to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing Date of the following additional
conditions, except as Affiliate may waive in writing: (a) Helvetic shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing; (b) the
representations and warranties of Helvetic in this Agreement shall have been
true and correct on the date hereof or thereof, as applicable, and such
representations and warranties shall be true and correct on and at the Closing
(except those, if any, expressly stated to be true and correct at an earlier
date), with the same force and effect as though such representations and
warranties had been made on and at the Closing; and (c) the simultaneous
purchase and delivery of 50,000 free trading shares from Stoecklein Law Group,
which purchase shall be paid from the Transactional Fees as set forth herein.


Section 5.03.  Conditions to Obligations of Helvetic.  The obligations of
Helvetic to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to Closing of the following additional conditions,
except as Helvetic may waive in writing: (a) the Affiliate and EXOT shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing; and (b) the
representations and warranties of Affiliate and EXOT in this Agreement shall
have been true and correct on the date hereof or thereof, as applicable, and
such representations and warranties shall be true and correct on and at the
Closing (except those, if any, expressly stated to be true and correct at an
earlier date), with the same force and effect as though such representations and
warranties had been made on and at the Closing.



--------------------------------------------------------------------------------


 
ARTICLE VI
 
Indemnification


Section 6.01.  Indemnification of Affiliate.  Subject to the terms and
conditions of this Article VI, Helvetic agrees to indemnify, defend and hold
harmless Affiliate, from and against any and all claims, liabilities and losses
which may be imposed on, incurred by or asserted against, arising out of or
resulting from, directly or indirectly:


(a)            the inaccuracy of any representation or breach of any warranty of
Helvetic contained in or made pursuant to this Agreement which was not disclosed
to Affiliate in writing prior to the Closing; provided that no such notification
shall be deemed to waive or abrogate any right of Affiliate with respect to
conditions to Closing in Section 5.02;


(b)            the breach of any covenant or agreement of Helvetic contained in
this Agreement; or


(c)            any claim to fees or costs for alleged services by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of Helvetic in connection with this Agreement;


provided, however, that Helvetic shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Affiliate, of
any of its obligations under this Agreement or from Affiliate’s gross
negligence, fraud or willful misconduct.


Section 6.02.  Indemnification of Helvetic.  Subject to the terms and conditions
of this Article VI, from and after the Closing, EXOT and Affiliate, jointly and
severally, agree to indemnify, defend and hold harmless Helvetic, their
respective affiliates, their respective present and former directors, officers,
shareholders, employees and agents and its respective heirs, executors,
administrators, successors and assigns (the “Helvetic’s Indemnified Persons”),
from and against any and all claims, liabilities and losses which may be imposed
on, incurred by or asserted against any Helvetic’s Indemnified Person, arising
out of or resulting from, directly or indirectly:


(a)            the inaccuracy of any representation or breach of any warranty of
the Affiliate or EXOT contained in or made pursuant to this Agreement which was
not disclosed to Helvetic in writing prior to the Closing; provided that no such
notification shall be deemed to waive or abrogate any right of Helvetic with
respect to conditions to Closing in Section 5.03;


(b)            the breach of any covenant or agreement of Affiliate or EXOT
contained in this Agreement;


(c)            any and all operations, activities, and events, of and/or
impacting EXOT occurring prior to the Closing; or


(d)            any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of the Affiliate in connection with this Agreement;


provided, however, that Affiliate and EXOT shall not be liable for any portion
of any claims, liabilities or losses resulting from a material breach by
Helvetic of its obligations under this Agreement or from a Helvetic Indemnified
Person’s gross negligence, fraud or willful misconduct.


Section 6.03.  Indemnification of Helvetic and Affiliate by Brokers, Finders and
Financial Advisors.  It shall be conclusively presumed that Helvetic has not had
any broker, finder or financial advisor representing Helvetic directly or
indirectly in connection with this Agreement, and Affiliate shall not have any
liability to any broker, finder or financial advisor claiming by, through or
under Helvetic.  Furthermore, Helvetic specifically indemnifies Affiliate from
any and all such expenses except as provided herein.  Affiliate hereby
indemnifies Helvetic from and against any claim of any broker, finder or
financial advisor by, through or under Affiliate.



--------------------------------------------------------------------------------


 
ARTICLE VII


Miscellaneous


Section 7.01.  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


(i) if to Affiliate,
to:                                                                 EXOT
Attn: Ari Lee
2132 Horse Prairie Dr.
Henderson, Nevada 89052


With copies to:                          Donald J. Stoecklein
Stoecklein Law Group
402 West Broadway, Suite 400
San Diego, Nevada, 92101
            (619) 595-4882
            (619) 595-4883_ – FAX
             email: djs@slgseclaw.com




(ii) if to Helvetic, to:                               Helvetic Capital Ventures
AG
Charidenstrasse 25
CH-8002 Zurich, Switzerland
+41-76-5641545
Fax +41-71-5604000
email: dzhou@warnercorp.com


With copies to:                          Jared P. Febbroriello, Esq. LL.M.
JPP Securities Law, LLC
17111 Kenton Drive
Suite 100B
Cornelius, NC 28031
(704) 897-8334
(888) 608-5705 – FAX
email: jaredfebb@jpfsecurities.com


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
7.01.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given: (A) in the case of a notice sent by
regular or registered or certified mail, three business days after it is duly
deposited in the mails; (B) in the case of a notice delivered by hand, when
personally delivered; (C) in the case of a notice sent by facsimile, upon
transmission subject to telephone confirmation of receipt; and (D) in the case
of a notice sent by overnight mail or overnight courier service, the next
business day after such notice is mailed or delivered to such courier, in each
case given or addressed as aforesaid.



--------------------------------------------------------------------------------


 
    Section 7.02.  Benefit and Burden.  This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their successors
and permitted assigns.


Section 7.03.  No Third Party Rights.  Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a party hereto (other
than Helvetic’s Indemnified Persons) and this Agreement shall not be construed
in any respect to be a contract in whole or in part for the benefit of any third
party (other than Helvetic’s Indemnified Persons).


Section 7.04.  Amendments and Waiver.  No amendment, modification, restatement
or supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  No waiver of any provision of this Agreement
shall be valid unless in writing and signed by the party against whom that
waiver is sought to be enforced.


Section 7.05.  Counterparts.  This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.


Section 7.06.  Captions and Headings.  The captions and headings contained in
this Agreement are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise.


Section 7.07.  Construction.  The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.


Section 7.08.  Severability.  Should any clause, sentence, paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the parties agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken herefrom by the parties, and the
remainder will have the same force and effectiveness as if such stricken part or
parts had never been included herein.


Section 7.09.  Remedies.  The parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
parties agree that if either party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
party might be entitled.


Section 7.10.  Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.



--------------------------------------------------------------------------------


 
    Section 7.11.  Submission to Jurisdiction.  Each of the parties hereby: (a)
irrevocably submits to the non-exclusive personal jurisdiction of any Nevada
court, over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such
Nevada court; and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Nevada court.


Section 7.12.  Expenses; Prevailing Party Costs.  The Affiliate, EXOT, and
Helvetic shall pay their own expenses incident to this Agreement and the
transactions contemplated hereby and thereby, including all legal and accounting
fees and disbursements, and Affiliate shall be solely liable for any and all
expenses of the Affiliate and/or EXOT which are incident to this Agreement and
the transactions contemplated hereby and thereby (other than customary general,
administrative and overhead expenses incurred in the ordinary course of
business).  Notwithstanding anything contained herein or therein to the
contrary, if any party commences an action against another party to enforce any
of the terms, covenants, conditions or provisions of this Agreement, or because
of a breach by a party of its obligations under this Agreement, the prevailing
party in any such action shall be entitled to recover its losses, including
reasonable attorneys’ fees, incurred in connection with the prosecution or
defense of such action, from the losing party.


Section 7.13. Entire Agreement.  This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
parties, whether written, oral or otherwise.


Section 7.14. Faxed Signatures.  For purposes of this Agreement, a faxed
signature shall constitute an original signature.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


“AFFILIATE”


___________________________
Ari Lee


Approved By:
EXOTACAR, INC.


____________________________
Name: Ari Lee
Title: President




“HELVETIC”


________________________
Helvetic Capital Ventures AG










EXHIBIT A




NAME
COMMON SHARES TO BE
DELIVERED AT CLOSING

                             


Ari
Lee                                                                                    
750,000
 


 
TOTAL                                                                                  
750,000
 


 